Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on September 15, 2021, has been made of record and entered.  Claims 5, 8, 17, and 20 have been canceled.
No new claims have been added; claims 1-4, 6, 7, 9-16, 18, 19, and 21-24 are presently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7, and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,091,664. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented and instant claims are directed to essentially the same wood stain composition, with the exception that the patented claims recite the binder consisting essentially of drying oil and a non-aqueous polymer dispersion, as a water-based stain in the form of an oil-in-water emulsion.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2003-211085).
Regarding claims 1, 4, 6, and 10, Watanabe et al. teach an intermediate coating material containing a urethane-modified polyester resin, a melamine resin, an isocyanate compound, a non-aqueous dispersion resin, and a flat pigment (Abstract; paragraph [0009]).  Watanabe et al. further teach that the intermediate coating material may further contain a drying oil (paragraphs [0009], [0018], and [0045]), as well as additives including a surface modifier, a thickener, or an antifoaming agent (paragraph [0046]).
Watanabe et al. do not explicitly teach or suggest the limitations of Applicants' claims regarding "a binder consisting essentially of drying oil and a non-aqueous polymer dispersion", as instantly claimed.  However, because this reference teaches the presence of these components in an intermediate coating material, the skilled artisan would have been motivated to reasonably expect these components, when combined in the intermediate coating material, to form a binder, absent the showing of convincing evidence to the contrary.  
Further, Watanabe et al. do not explicitly teach or define the intermediate coating material as a "wood stain composition".  However, because the intermediate coating material disclosed in this reference contains components reading upon that instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants' invention that the intermediate coating material would suitably and effectively function as a wood stain composition, absent the showing of convincing evidence to the contrary.  
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Allowable Subject Matter
Claims 13-16, 18, 19, and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither Watanabe et al. nor the cited references of record teach nor suggest the method recited in these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Sullivan et al. (WO 2008/076360), which teaches paint compositions including an aqueous emulsion of an alkyd resin derived from a natural oil and a surfactant system, and a pigment (paragraph [0009]).  This reference does not teach or suggest the presence of a non-aqueous polymer dispersion or of a drying oil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 28, 2022